Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/20/21 have been considered. 
Drawings
The drawings filed 3/12/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Rosca et al. (US 2014/0314251 A1), cited by applicant is considered to be the closest art of record.  Rosca et al. teaches an arrangement for monitoring a space (100) with a plurality of microphones (paragraph [0049]) by considering a plurality of masks locations (bubbles) within the space and to determine microphone weights for the microphones.  This reference taken only or in obvious combination with other art of record however does not teach as claimed virtual microphone positions with virtual microphone bubbles around the positions for obtaining sampled sound that are processed and then summing the processed signals to generate a combined signal that is then converted into a power signal that is summed over a time window to which a gain is calculated for each virtual microphone bubble, determine the highest gain to identify a location of a sound source to thereby focus the microphone elements at this location to achieve an improved sound output as set forth in each of claims 1 and 11.  The limitations of claims 2-10 and 12-20 depend upon those features of claims 1 and 11 respectively.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGibney (US 10,397,726 B2 and US 10/848,896 B2) are patents obtained by applicant in parent applications.  Rollow, IV teaches a conferencing arrangement that uses a plurality of microphones to monitor a conferencing room for audio by using beamforming so that a remote participate of a conference can hear different people speaking from the same direction as in the original conference room.   .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/9/21